The action is (1) for a permanent injunction restraining defendants from using, without plaintiff’s consent, any pictorial representation of plaintiff in moving pictures or so-called animated cartoons, or otherwise, particularly the pictorial representation called “ Betty Boop,” for the purposes of trade or advertising, and for an injunction pendente lite; (2) to enjoin defendants from unfair competition; and (3) for alleged damages. During the course of the trial the complaint was dismissed as to the individual defendant, Max Fleischer. Judgment entered on a decision dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.